DETAILED ACTION
Claim Objections
Claim 22 is objected to because of the following informalities:  the claim should end in a period.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 15-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,996,024. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same essential holster mount and holster system, including a holster body, holster mount, column portion, attachment region, recess defined by ribs and belt loop portion. The previously filed terminal disclaimer has not been approved for the following reasons: The person who signed the terminal disclaimer (only for applications filed on or after September 16, 2012, is not the applicant, patentee or an attorney or agent of record. 37 CFR1.321(a) and (b). (See FP 14.26.08) failed to state his/her capacity to sign for the juristic entity, and he/she has not been established as being authorized to act on behalf of the applicant. (See FP 14.26.09). (Note: PoA can be given to customer number, wherein all practitioners listed under the customer number have PoA. If PoA is given to a list of practitioners by registration number, the list may not comprise more than 10 practitioners or a separate paper signed by a 37 CFR 1.33(b) party must be in the record identifying which of the practitioners, up to 10, are recognized as having Po A. If the applicant is a juristic entity (e.g., corporation), a representative of the applicant cannot sign the TD unless it is established that the representative is a party authorized to act on behalf of the applicant.) 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-19, 21-25 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French (US 6,685,067).
Regarding claim 15, French discloses a holster mount 10’ (Figure 5) comprising: a column portion 30/40/82 comprising: a lower portion 82 comprising a holster attachment region 84; a mid-level portion 30; and an upper portion (adjacent lead line 18 and notch 80 in Figure 5); wherein the mid-level portion 30 comprises a recess (see between lead lines 76/78 in Figure 5) defined by a lower rib (at 70 in Figure 5) and two side ribs (at 78 in Figure 5) configured to be adjacent to a holster 12 attached to the holster attachment region; and at least one belt loop portion 20/24 extending from the column portion. 
Regarding claims 16 and 18, the recess is “configured” to accommodate a thumb and capture component of a retention mechanism to the degree presently claimed, noting that both claims only define functional language regarding use of the mount as the holster is only functionally claimed.  French is considered capable of the claimed use with a holster, thumb, and retention mechanism. 
Regarding claim 17, see apertures 90. 
Regarding claim 19, the at least one belt loop portion 24 is displaced distally inward of the column portion (loops 24 are inward of outside portion 72) and is displaced laterally from the column portion (col. 4 line 26-30).
Regarding claim 21, the at least one belt loop portion 20/24 extends from the upper portion of the column portion (above 18 in Figure 5).
Regarding claim 22, the upper portion further comprising an upper connection portion (directly at 18 in Figure 5) connecting the at least one belt loop portion 20 to the upper portion; the upper portion, upper connection portion, and at least one belt loop portion being unitary with each other. 
Regarding claim 23, each of the at least one belt loop portion is configured for clamping (see fastener 24).
Regarding claim 24, each of the at least one belt loop portion 22 is adjustable with respect to the column portion by a respective threaded fastener 24.
Regarding claim 25, the lower ends of portions 22 are not unitarily joined to the column portion, but having a closable space therefrom, the closable space closable by the threaded fastener 24.
Regarding claim 35, French discloses a holster mount 10’ (Figure 5) comprising: a column portion 30/40/82 comprising: a holster attachment region 82/84; and a recess (between lead lines 74 and 76 in Figure 5) defined by a lower rib 70 and two side ribs 78 configured to be adjacent to a holster attached to the holster attachment region, wherein the ribs are adjacent to the holster attachment region 82/84, and configured such that the ribs are not blocked when a holster is attached to the holster attachment region (noting that this limitation and the phrase “not blocked” does not define any specific structure and does not specifically define what “not blocked” means; because the ribs 78 would still be accessible to some degree, i.e. visually from the side or via a small tool this limitation is considered to be met by the French holster mount) ; and at least one belt loop portion 20/32 extending from the column portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over French in view of Felts (US 8,231,038).
Regarding claims 28-31, French does not disclose protruding features as claimed on an outside face of the belt loop portions and on a back side of the upper portion. However, Felts teaches that it is known to provide a belt loop engaging surface 102 with protruding features 106 (ribs). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to provide similar ribs on the outside surface of the belt loops 24 and/or back side of the upper portion to prevent the holster mount from sliding along the user’s belt. 
Allowable Subject Matter
Pending approval of the appropriate terminal disclaimer:
Claims 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and 
Claims 32-34 are allowed.
Response to Arguments
Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive. Regarding the objection of claim 22 the claim has not been amended to include a period.
Regarding claims 15-19, 21-25, Applicant argues that French only discloses the recess and ribs 78 being located in the lower portion of the column portion and not in the upper or middle portion as claimed. However, Applicant has only broadly defined the column portion, and as applied above, French is considered to disclose a column portion including a lower portion 82, mi-level portion 30 and upper portion at 80/18 in Figure 5 such that the ribs are defined on the mid-level portion. As presently recited, there is nothing preventing portion 82 from being considered part of the column portion and the lower portion thereof. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588. The examiner can normally be reached Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY N SKURDAL/               Primary Examiner, Art Unit 3734